Citation Nr: 1029228	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  04-27 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for chest pain, to include 
as due to an undiagnosed illness from Persian Gulf War service.

2.  Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness from Persian Gulf War service.

3.  Entitlement to service connection for teeth problems, to 
include as due to an undiagnosed illness from Persian Gulf War 
service.

4.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as due to an undiagnosed illness from 
Persian Gulf War service.

5.  Entitlement to service connection for left ankle pain, to 
include as due to an undiagnosed illness from Persian Gulf War 
service.

6.  Entitlement to service connection for hand pain, to include 
as due to an undiagnosed illness from Persian Gulf War service.

7.  Entitlement to service connection for joint pain, to include 
as due to an undiagnosed illness from Persian Gulf War service.

8.  Entitlement to service connection for insomnia, to include as 
due to an undiagnosed illness from Persian Gulf War service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to September 
1995, with service in Southwest Asia from November 1990 to March 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Board previously remanded this case in 
October 2007 and August 2008.

In the August 2008 decision, the Board also denied service 
connection for chronic fatigue syndrome.  The Veteran appealed 
this decision to the United States Court of Appeals for Veterans 
Claims (Court), and, in August 2009, the Veteran (through his 
representative) and the VA General counsel filed a joint motion 
for remand.  This motion was granted in an August 2009 Court 
order, and this issue is again before the Board.

As described in further detail below, the issue of whether 
new and material evidence has been received to reopen a 
claim for service connection for posttraumatic stress 
disorder (PTSD) has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Separately, in a June 2010 brief, the Veteran's 
representative requested that the issue of service 
connection for eczema be referred back to the RO.  The 
Board does not have jurisdiction over these issues, and 
they are referred to the AOJ for appropriate action.  

In March 2010, following the issuance of a January 2010 
Supplemental Statement of the Case, the Huntington, West Virginia 
VARO received several lay statements from the Veteran and his 
relatives.  These letters are largely irrelevant to the three 
claims finally decided in this decision, other than complaints of 
chest pain and headaches in the Veteran's own statement.  The 
Board finds that the Veteran's own statement constitutes argument 
on the case, rather than "pertinent evidence" as described in 
38 C.F.R. § 19.31(b), and will not be remanding this case for a 
Supplemental Statement of the Case.  In any event, the Board 
notes that the Veteran signed an "EXPEDITED PROCESSING" letter 
earlier in February 2010 indicating that, if he located and 
submitted evidence at a later time, he would waive his right to 
have his case remanded back to the agency of original 
jurisdiction.  

The claims for service connection for CFS, left ankle pain, hand 
pain, joint pain, and insomnia, all to include as due to an 
undiagnosed illness from Persian Gulf War service, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's claimed chest pain has been attributed to the 
known clinical diagnosis of costochondritis, and such diagnosis 
has not been shown to be etiologically related to service.

2.  The Veteran's claimed headaches have been attributed to an 
acute or chronic sinus condition, as well as noncompliance with 
hypertensive medications, and such disability has not been shown 
to be etiologically related to service.

3.  While the Veteran is claiming a noncompensable dental 
condition, there is no corroboration of record that he signed an 
explanation of the eligibility requirements for VA outpatient 
dental treatment, and there is no certification that he was given 
a written explanation.  


CONCLUSIONS OF LAW

1.  Chest pain was not incurred in or aggravated by service, to 
include as due to an undiagnosed illness from Persian Gulf War 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2009).

2.  Headaches were not incurred in or aggravated by service, to 
include as due to an undiagnosed illness from Persian Gulf War 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.317 (2009).

3.  The criteria for VA outpatient dental treatment for a 
noncompensable service-connected dental condition under 38 C.F.R. 
§ 17.161(b)(1) have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.381, 4.150, 17.161 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic neurological 
disorders, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more not later than December 31, 2011.  38 
C.F.R. § 3.317(a)(1)(i).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from an undiagnosed illness; 
such unexplained multisymptom illnesses defined by a cluster of 
signs or symptoms as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome; or any diagnosed illness that the 
Secretary determines under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Disabilities that have existed for six months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.  38 C.F.R. § 3.317(a)(4).   

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(5).  A disability referred to in this section shall be 
considered service-connected for the purposes of all laws in the 
United States.  38 C.F.R. § 3.317(a)(6).  

Signs or symptoms which may be manifestations of an undiagnosed 
illness include, but are not limited to, fatigue, signs or 
symptoms involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders.  38 C.F.R. § 3.317(b).

II.  Chest pain and headaches

During service, the Veteran was involved in a motor vehicle 
accident in July 1991 and was assessed for costochondritis at 
that time.  Chest x-rays from that month were within normal 
limits.  The Veteran was also treated for headaches on one 
occasion (the record indicates treatment in "December," with 
the year not legible).  There is no indication of follow-up 
treatment for either condition.

Subsequent to service, the Veteran was first treated for chest 
pain at Baptist Hospital in Pensacola, Florida in October 2003.  
At that point, he reported chest pain of two weeks' duration.  
The corresponding medical records also indicate uncontrolled 
hypertension.

In January 2007, the Veteran was seen at a VA facility for 
complaints of headaches.  He noted at the time that he had 
experienced headaches for two to three months, with no recent 
injury.  An instance of intermittent headaches about three years 
ago "not this bad" was also noted.  The Veteran's headaches 
were noted to have "resolved with BP control" in February 2007.  
In July 2007, the Veteran reported headaches "a lot better" 
since a course of Actifed and Amoxil, and the examiner noted that 
the headaches were much improved after treatment for sinusitis.

During his December 2007 VA Gulf War guidelines examination, the 
Veteran reported headaches since 1991.  The examiner diagnosed 
headaches, noting that there were no medical reports of headaches 
while on active duty.  The examiner also diagnosed chronic 
ethmoid sinusitis, "after service," and noted that subjective 
symptoms of headaches might be "part and parcel" of chronic 
sinusitis.  Additionally, the examiner diagnosed a subjective 
chest condition.

The Veteran's claimed disabilities were further addressed by a 
November 2008 VA orthopedic examination, conducted by an examiner 
who reviewed the entire claims file.  During the examination, the 
Veteran reported almost daily mid-sternal pain associated with 
twisting movements of the torso, rather than eating or exertion.  
The Veteran's chest pain treatment from 2003 was also noted by 
the examiner.  The examiner diagnosed costochondritis, noting 
that there was no objective evidence of chronicity of subjective 
chest wall complaints in military service or in the intervening 
years between discharge in 1995 and 2007.  Separately, the 
examiner diagnosed recurrent headaches, with objective evidence 
indicating that headaches were related to an acute or chronic 
sinus condition, as well as noncompliance with hypertensive 
medications; there was no evidence of chronic headaches while on 
military duty.  

In reviewing the above evidence, the Board finds that further 
application of 38 C.F.R. § 3.317 is not warranted with regard to 
the claimed chest pain and headaches because both disabilities 
have been attributed to known clinical diagnoses.  The Veteran's 
chest pain has been attributed to costochondritis, whereas the 
headaches have been linked with an acute or chronic sinus 
condition, as well as noncompliance with hypertensive 
medications.  The examiner who rendered these diagnoses in 
November 2008 further found that there was no evidence that these 
diagnoses represented chronic disabilities dating back to 
service, and the Board observes that the examiner based these 
conclusions on a claims file review.  Moreover, there is no 
medical evidence of record suggesting a contrary view as to 
etiology.

The Board has taken full account of the lay evidence of record.  
While both the Veteran and various family members have submitted 
lay statements in conjunction with this appeal, only the 
Veteran's statements have directly addressed the nature and 
etiology of his claimed chest pain and headaches.  

The Board retains the discretion to make credibility 
determinations as to lay evidence and to otherwise weigh such 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  To the extent that the Veteran has asserted 
continuity of chest pain and headaches symptomatology back to 
service, the Board finds these contentions to not be credible 
because of profound contradictions in his reported symptomatology 
history.  In his March 2002 application, he reported chest pain 
since 1994; however, when seen for chest pain at Baptist Hospital 
in October 2003, he indicated that this symptom had its onset 
only two weeks earlier.  Similarly, during his December 2007 VA 
examination, he indicated that his headaches dated back to 1991.  
When first seen post-service for headaches in January 2007, 
however, he indicated that the headaches had existed for only 
two to three months, with a prior headaches episode three 
years earlier.  His assertion of headaches dating back to service 
is further contradicted by the history provided in his March 2002 
application, in which he noted headaches dating back to 1996.  As 
the Veteran's contradictory contentions as to continuity of 
symptomatology are not credible, they lack any probative value, 
and an assessment of his competency to identify the medical 
conditions in question is not required.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also 38 C.F.R. § 3.159(a)(2).  

Overall, the preponderance of the evidence is against the 
Veteran's claims for service connection for chest pain and 
headaches, both to include as due to an undiagnosed illness from 
Persian Gulf War service, and these claims must be denied.  In 
reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

III.  Teeth problems

Service connection for dental conditions will be established 
under certain circumstances.  Under 38 C.F.R. § 3.381(a), 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
38 C.F.R. § 17.161. 

Under 38 C.F.R. § 3.381(b), the rating activity will consider 
each defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the condition 
was incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or whether 
the Veteran was interned as a prisoner of war. 

Under 38 C.F.R. § 3.381(c), in determining service connection, 
the condition of teeth and periodontal tissues at the time of 
entry into active duty will be considered.  Treatment during 
service, including filling or extraction of a tooth, or placement 
of a prosthesis, will not be considered evidence of aggravation 
of a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service. 

Under 38 C.F.R. § 3.381(d), the following principles apply to 
dental conditions noted at entry and treated during service: (1) 
teeth noted as normal at entry will be service connected if they 
were filled or extracted after 180 days or more of active 
service; (2) teeth noted as filled at entry will be service 
connected if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service; (3) teeth 
noted as carious but restorable at entry will not be service 
connected on the basis that they were filled during service, 
although new caries that developed 180 days or more after such a 
tooth was filled will be service connected; (4) teeth noted as 
carious but restorable at entry, whether or not filled, will be 
service connected if extraction was required after 180 days or 
more of active service; (5) teeth noted at entry as non-
restorable will not be service connected, regardless of treatment 
during service; and (6) teeth noted as missing at entry will not 
be service connected, regardless of treatment during service.

Under 38 C.F.R. § 3.381(e), the following will not be considered 
service connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of active 
service, or was due to combat or in-service trauma; and (4) 
impacted or malposed teeth, and other developmental defects, 
unless disease or pathology of these teeth developed after 180 
days or more of active service. 

Under 38 C.F.R. § 3.381(f), teeth extracted because of chronic 
periodontal disease will be service-connected only if they were 
extracted after 180 days or more of active service.  

The Veteran in this case is actually claiming service connection 
for a dental disorder that would be rated as noncompensable under 
the rating schedule.  With respect to service connection for 
missing teeth, the regulations governing dental claims make a 
fundamental distinction between replaceable missing teeth and 
teeth lost as a result of loss of substance of body of maxilla or 
mandible due to trauma or disease such as osteomyelitis, and not 
loss of the alveolar process as a result of periodontal disease.  
See 38 C.F.R. §§ 3.381(a), 4.150; see also Simington v. West, 11 
Vet. App. 41, 44 (1998).  Absent a demonstration of dental 
trauma, service connection may be considered solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 
352, 354 (1995).  There is no allegation of dental trauma in this 
case.  The regulations cited above provide that service 
connection for replaceable missing teeth will be established for 
treatment purposes only.

In this regard, the Board notes that a claim for service 
connection for a dental disorder, for compensation purposes, is 
also a claim for VA outpatient dental treatment.  See Mays v. 
Brown, 5 Vet. App. 302 (1993).  Under 38 C.F.R. § 17.161(b)(1), a 
claimant having a service-connected noncompensable dental 
condition or disability shown to have been in existence at the 
time of discharge or release from active service, which took 
place after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction of 
the service-connected noncompensable condition, but only if: (A) 
they served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than dishonorable, 
from a period of active military, naval, or air service of not 
less than 90 days, or they were discharged or released under 
conditions other than dishonorable, from any other period of 
active military, naval, or air service of not less than 180 days; 
(B) the application for treatment is made within 90 days after 
such discharge or release; (C) the certificate of discharge or 
release does not bear a certification that the veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination (including 
dental x-rays) and all appropriate dental treatment indicated by 
the examination to be needed; and, (D) a VA dental examination is 
completed within six months after discharge or release, unless 
delayed through no fault of the veteran.

38 U.S.C.A. § 1712(a)(2) provides that a veteran who is to be 
released from service shall be given a written explanation of the 
eligibility requirements for VA outpatient dental treatment.  The 
explanation shall be signed by the service member, or there shall 
be a certification that the member refused to sign.  If there is 
no certification of record, the time limit is not considered to 
have begun.  See Mays v. Brown, 5 Vet. App. at 306.  

Here, the record does not contain evidence showing that the 
Veteran signed an explanation of the eligibility requirements for 
VA outpatient dental treatment, or a certification that he was 
given a written explanation.  The Board also notes that the 
Veteran's service dental records, which show treatment including 
for but not limited to tooth #9, reflect that a screening 
examination was conducted in May 1995.  An oral examination was 
noted in August 1995,  just prior to separation in September 
1995.  An accompanying note, however, reflects that "[a]ll 
required tx has not been completed."  Moreover, the Veteran's DD 
Form 214 contains a mark indicating that he was not provided a 
complete dental examination and all appropriate dental services 
and treatment within 60 days prior to separation.

Pursuant to the Board's August 2008 remand, search efforts were 
made to determine whether such documentation existed.  In July 
2009, following several unsuccessful efforts to obtain such 
documentation, VA made a formal finding that the service records 
showing that the Veteran signed an explanation of the eligibility 
requirements for VA outpatient dental treatment were unavailable 
for review.

In the absence of documented certification of record, the time 
limit is not considered to have begun.  Id.  Accordingly, the 
Veteran is eligible for, and may be authorized, any treatment 
indicated as reasonably necessary for the one-time correction of 
a service-connected noncompensable condition.  As such, the claim 
is granted for such outpatient treatment as defined under 38 
C.F.R. § 17.161(b)(1).

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in April 2002, prior to the 
date of the issuance of the appealed rating decision.  Any 
deficiencies in the notification of VA's practices in assigning 
disability evaluations and effective dates for those evaluations 
are not prejudicial, as the Veteran's claims for disability 
compensation are being denied, and no disability evaluations or 
effective dates will be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Additionally, the 
Veteran was afforded multiple VA examinations that were fully 
adequate for the purpose of ascertaining the nature and etiology 
of the claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  To this extent, there has been full compliance with 
the prior remand instructions with regard to the three claims 
adjudicated in this decision.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for chest pain, to include as 
due to an undiagnosed illness from Persian Gulf War service, is 
denied.

Entitlement to service connection for headaches, to include as 
due to an undiagnosed illness from Persian Gulf War service, is 
denied.

Entitlement to VA outpatient dental treatment for a 
noncompensable service-connected dental condition under 38 C.F.R. 
§ 17.161(b)(1) is granted.


REMAND

In the August 2008 decision, the Board denied the claim for 
service connection for CFS on the basis that a diagnosis of CFS, 
as defined under 38 C.F.R. § 4.88a, had not been shown by the 
record.  In the August 2009 joint motion for remand, however, the 
Veteran's representative and the VA General Counsel stated that 
the Board had erred in not applying the undiagnosed illness 
regulation and determining whether the Veteran was entitled to 
service connection for "undiagnosed fatigue symptoms under 
section 3.317."  The Board finds that there is presently 
insufficient evidence of record to make an adequate determination 
of this question, as the December 2007 VA Gulf War guidelines 
examination only indicates that the specific criteria for a CFS 
diagnosis had not been met.  A reexamination is thus needed to 
ascertain whether there is a chronic disorder consisting of 
"undiagnosed fatigue symptoms," other than CFS, that meets the 
criteria of 38 C.F.R. § 3.317(a).

As to the three orthopedic claims (left ankle pain, hand pain, 
and joint pain), the Board finds that the November 2008 VA 
orthopedic examination is not adequate for a determination of 
these claims.  First, it is not clear that all affected joints 
were addressed in regard to the joint pain claim; the examiner 
only noted bilateral elbow and knee pain and diagnosed minimal 
degenerative changes of the bilateral elbows and no objective 
evidence to support a diagnosis of a bilateral knee condition.  
Second, for both the left ankle and the hands, the examiner noted 
in-service injuries but found for both that there was no 
objective evidence to support current diagnoses.  The Board must 
stress, however, that the question of a "diagnosis" is not the 
end of VA's inquiry in the application of 38 C.F.R. § 3.317(a), 
especially because the Veteran, during the examination, reported 
ongoing pain symptoms with regard to the affected joints.  As 
noted above, objective indications of a chronic disability 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, non-
medical indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).   A 
reexamination is thus needed to ascertain whether the Veteran has 
disabilities that, while not attributable to a known clinical 
diagnosis, are "chronic" as defined in 38 C.F.R. § 3.317(a).

Finally, as to the Veteran's insomnia, the Board notes that he 
described continuing sleep problems during a November 2008 VA 
psychiatric examination.  At that time, he also reported 
continued nightmares and intrusive memories of his experiences 
during the Persian Gulf War.  The examiner diagnosed PTSD that 
was "chronic and ongoing since [the Veteran's] experience in the 
Persian Gulf War."  The Board notes that the RO previously 
denied service connection for PTSD in an unappealed May 2004 
rating decision on the basis that there was no confirmed PTSD 
diagnosis.  Given the Veteran's statements during his November 
2008 VA psychiatric examination and the diagnosis rendered by the 
examiner, the Board finds that the record now raises the issue of 
whether new and material evidence has been received to reopen a 
claim for service connection for PTSD.  The Board finds that the 
insomnia claim is inextricably intertwined with the PTSD claim, 
and any determination on the insomnia claim must be deferred 
until the PTSD claim is adjudicated.   See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
Board decision on one issue cannot be rendered until the other 
issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
chronic fatigue syndrome examination, with 
an appropriate examiner, to determine the 
nature and etiology of the claimed CFS.  
The examiner must review the claims file in 
conjunction with the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to determine whether 
the criteria for a chronic fatigue syndrome 
diagnosis have been met.  If so, the 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder is etiologically related to the 
Veteran's period of active service.  If, 
however, the examiner finds that the 
criteria for chronic fatigue syndrome have 
not been met, the examiner should specify 
whether there is a chronic disease process 
(consisting of fatigue symptoms) existing 
for six months or more as shown by 
"signs," in the medical sense of objective 
evidence perceptible to an examining 
physician, and other, non-medical 
indicators that are capable of independent 
verification.  The examiner is reminded 
that the symptom history reported by 
the Veteran is particularly important 
in making this determination and must 
be given full consideration.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

2.  The Veteran should also be afforded a 
VA orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed left 
ankle pain, hand pain, and joint pain.  The 
examiner must review the claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  

For the left ankle pain and the hand pain, 
the examiner 
is requested to determine whether the 
criteria for a known clinical diagnosis 
(i.e., arthritis, muscle strain, 
tendonitis) have been met.  The examiner 
should similarly address all other affected 
joints for which the Veteran has had 
complaints, including but not limited to 
the knees.  For each joint for which a 
known clinical diagnosis is rendered, the 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder is etiologically related to the 
Veteran's period of active service.  

However, for each joint for which the 
Veteran has reported pain or other 
symptoms, but for which a known clinical 
diagnosis cannot be made, the examiner 
should specify whether there is a chronic 
disease process existing for six months or 
more as shown by "signs," in the medical 
sense of objective evidence perceptible to 
an examining physician, and other, non-
medical indicators that are capable of 
independent verification.  The examiner is 
reminded that the symptom history 
reported by the Veteran is particularly 
important in making this determination 
and must be given full consideration.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

3.  The RO/AMC should review the requested 
examination reports to ascertain whether 
the questions posed on remand, particularly 
those concerning the criteria of 38 C.F.R. 
§ 3.317(a), have been fully addressed.  If 
not, the reports(s) should be returned to 
the examiner(s) for completion.

4.  The RO/AMC should then adjudicate the 
issue of whether new and material evidence 
has been received to reopen a claim for 
service connection for PTSD.  Consideration 
should be given to the applicability of the 
recent revisions to 38 C.F.R. § 3.304(f), 
effectuated as of July 12, 2010. 

5.  Then, the claims for service connection 
for CFS, left ankle pain, hand pain, joint 
pain, and insomnia, all to include as due 
to an undiagnosed illness from Persian Gulf 
War service, should be readjudicated.  If 
the determination of any of these claims 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


